THOMPSON, J.
Alexis Hernandez appeals the denial of his motion for post-conviction relief filed pursuant to Florida Rule of Criminal Procedure 3.850. Finding no error, we affirm.
In his motion, Hernandez alleged that his trial counsel was ineffective for not advising him that his parole might be revoked as a consequence of entering a plea of no contest to reckless driving. During the hearing on the motion, Hernandez’s attorney testified that she had advised *1276Hernandez of the consequences of the plea and that his parole might be revoked. The trial court found counsel’s testimony to be credible. Having reviewed the file and the order entered by the trial court, we find no error. See Strickland v. Washington, 466 U.S. 668, 104 S.Ct. 2052, 80 L.Ed.2d 674 (1984).
AFFIRMED.
GRIFFIN and PALMER, JJ., concur.